United States Court of Appeals
                     For the First Circuit


No. 15-1289

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                   ANGEL RUDIEL CRUZ-VÁZQUEZ,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Aida M. Delgado-Colón, U.S. District Judge]


                             Before

                      Howard, Chief Judge,
                Selya and Lynch, Circuit Judges.


     Isabelle C. Oria-Calaf on brief for appellant.
     Rosa Emilia Rodriguez-Velez, United States Attorney, Nelson
Pérez-Sosa, Assistant United States Attorney, Chief, Appellate
Division, and Francisco A. Besosa-Martínez, Assistant United
States Attorney, on brief for appellee.


                        November 10, 2016
          HOWARD, Chief Judge.    This case concerns a challenge to

the sentence imposed on Angel Rudiel Cruz-Vázquez ("Cruz") for

unlawful possession of a fully-automatic firearm.     Cruz challenges

the reasonableness of his 36-month prison sentence.     After careful

consideration, we affirm.



                            I. Background

          Cruz pleaded guilty to possession of a machine gun in

violation of 18 U.S.C. § 922(o) after law enforcement agents,

conducting a traffic stop, recovered from his car a Glock pistol

modified to shoot automatically.1        Although agents also found a

bag containing drug paraphernalia and marijuana residue in the

trunk of Cruz's vehicle, this detail was omitted from the plea

agreement's stipulated version of the facts, and the drug evidence

also went unmentioned in the PSR.

          Under the terms of the plea agreement, the parties

stipulated that Cruz's Base Offense Level under U.S.S.G. § 2K2.1

was 18 and that, after applying a three-level reduction for

acceptance of responsibility, his Total Offense Level was 15.     The

parties estimated that this Total Offense Level, coupled with a




     1 Because Cruz pleaded guilty, our discussion of the facts is
drawn from the plea agreement, the change-of-plea colloquy, the
Pre-Sentence Investigation Report ("PSR"), and the transcript of
the sentencing hearing. See United States v. Arroyo-Maldonado,
791 F.3d 193, 196 (1st Cir. 2015).


                                 - 2 -
Criminal History Category of I, would provide for a sentencing

range of 18 to 24 months.       The parties agreed not to seek any

further   guideline    adjustments,         departures,        enhancements,

reductions, or variances.     Finally, the parties stipulated that

while Cruz could request a sentence at the lower end of the

applicable guideline range, the government reserved the right to

argue for a sentence at the higher end.

          Prior   to   the   sentencing      hearing,     the     government

submitted a sentencing memorandum to the district court that, among

other things, discussed the drug paraphernalia retrieved from

Cruz's car and noted that "[t]he items recovered are consistent

with what drug traffickers usually keep and use."             When the judge

mentioned the bag of drug paraphernalia at the sentencing hearing,

Cruz objected, as he had not admitted to owning, possessing, or

previously seeing the bag.    Ultimately, the district court stated

that it would not consider the bag of drug paraphernalia when

determining Cruz's sentence.

          The   sentencing   court   went    on   to   make    detailed   and

specific findings as to each of the relevant 18 U.S.C. § 3553(a)

sentencing factors.    While acknowledging potentially mitigating

factors emphasized by Cruz, the district court also raised concerns

about Cruz's offense, saying:

     [I]n Puerto Rico . . . [w]e have a record of shootings that
     is greater th[a]n the ones in the City of New York and
     Chicago. . . . [I]t is very clear why these types of guns


                                - 3 -
     . . . have been prohibited and it is because of the potential
     to cause real and huge damages to innocent bystanders.      I
     think this type of offense is having a dramatic effect on the
     community. You cannot argue that this [gun] can be used for
     personal defense . . . it is not a regular weapon, it is a
     machine gun.

The judge concluded, "I think that because of this, these factors

per se will allow for a variance." The district court subsequently

imposed a 36-month incarcerative sentence.

           This appeal timely followed.



                               II. Analysis

           On   appeal,     Cruz   alleges    both    that   the   government

violated the spirit of the plea agreement by bringing the bag of

drug paraphernalia to the district court's attention and that the

district   court   abused    its   discretion    in    deviating    from   the

guideline range and imposing a 36-month incarcerative sentence.

We take these claims in turn.



                   A. Breach of the Plea Agreement

           Cruz argues, in effect, that the government violated the

plea agreement by seeking an upward variance from the jointly-

stipulated Base Offense Level.              Specifically, he accuses the

government of implicitly "arguing for a four level increase as

prescribed in [U.S.S.G. §] 2K2.1(b)(6)(B)," which applies if a

defendant used or possessed a firearm in connection with another



                                    - 4 -
felony     offense,    by     including    the    information    about      drug

paraphernalia in its sentencing memorandum.

            Whether the government has breached its plea agreement

with Cruz presents a question of law, and our review is de novo.

See United States v. Rivera-Rodriguez, 489 F.3d 48, 57 (1st Cir.

2007). "[W]hen a plea rests in any significant degree on a promise

or agreement of the prosecutor, so that it can be said to be part

of   the   inducement       or   consideration,    such    promise   must     be

fulfilled."       Santobello v. New York, 404 U.S. 257, 262 (1971).

Prosecutors engaging in plea bargaining are held to "meticulous

standards of both promise and performance" because such bargaining

requires defendants to waive fundamental constitutional rights.

United States v. Riggs, 287 F.3d 221, 224 (1st Cir. 2002).                    We

prohibit    not    only     explicit   repudiation   of    the   government's

assurances but also end-runs around those assurances.                 Rivera-

Rodriguez, 489 F.3d at 57; United States v. Canada, 960 F.2d 263,

269 (1st Cir. 1992).

            Other cases may raise difficult questions about how to

reconcile the prosecution's obligation to uphold any bargain made

in a plea agreement with its duty to disclose information material

to the district court's sentencing determinations.                See United

States v. Saxena, 229 F.3d 1, 5 (1st Cir. 2000). Admittedly, these

responsibilities can pull in different directions. Id. This case,

however, does not implicate that tension.                 The district court


                                       - 5 -
expressly stated that it would disregard the drug paraphernalia in

calculating Cruz's sentence. In other words, any potential tension

that the prosecution may have experienced in choosing to disclose

the drug-paraphernalia information to the district court had no

bearing on the sentence that Cruz received.

          The   plea     agreement    expressly   provided   that   the

government could recommend a sentence at the high end of the

guideline range.       And this the government did.       In both its

sentencing   memorandum    and   at   the   sentencing   hearing,   the

government specifically asked the district court to impose "[a]

sentence of twenty-four (24) months imprisonment," one at "the

upper end of the applicable guideline in this case."         The record

makes plain that the prosecution never explicitly or implicitly

sought a sentencing enhancement under U.S.S.G. § 2K2.1(b)(6)(B).

          Having unequivocally stated that it was recommending a

sentence at the higher end of the guideline range, the government

was free to offer reasons supporting its recommendation.            See

Rivera-Rodriguez, 489 F.3d at 58 (finding no error where the

government told the court that there were quantities of cocaine

beyond the stipulated-to amount in the plea agreement).              By

statute, "[n]o limitation shall be placed on the information

concerning the background, character, and conduct of a person

convicted of an offense which a court of the United States may

receive and consider for the purpose of imposing an appropriate


                                 - 6 -
sentence."     18 U.S.C. § 3661.         Thus, the sentencing court has a

right to expect that the prosecutor will share all relevant facts.

See Saxena, 229 F.3d at 6 (finding no error where the prosecutor

shared information about the defendant's post-plea activities with

the district court).

             The     government's      obligation         to    provide      relevant

information to a sentencing court does not dissipate merely because

the government assumes an obligation to adhere to commitments made

under a plea agreement. Id. at 6. Rather, the obligations coexist

and must both be discharged conscientiously.                    Id.    Here, because

the prosecutor adhered to the terms of the agreement with Cruz, we

see no basis to vacate his sentence based on the alleged breach.



                       B. Substantive Reasonableness

             Claims of sentencing error trigger a two-step inquiry:

"we first determine whether the sentence imposed is procedurally

reasonable     and    then    determine      whether      it     is    substantively

reasonable."        United States v. Clogston, 662 F.3d 588, 590 (1st

Cir. 2011).        As Cruz objects only to his sentence's substantive

reasonableness,       our    review   hews     to   the   formula      set   out   for

substantive challenges.

             "The    substantive      reasonableness       of    [a]    sentence    is

[typically] reviewed for abuse of discretion, taking into account

the totality of the circumstances."                 United States v. Zavala-


                                       - 7 -
Marti, 715 F.3d 44, 50 (1st Cir. 2013).           Although Cruz did not

object in the district court, for purposes of this appeal, we will

assume,   favorably   to   him,   that   our   review   is   for   abuse   of

discretion rather than for plain error.2           Cf. United States v.

Nunez, ___ F.3d ___, 2016 WL 6092692, at *4 (1st Cir. Oct. 19,

2016) (assuming without deciding that review is for abuse of

discretion).   Nevertheless, his claim fails.

           Cruz denigrates the district court's rationale because

(in his view) the court inappropriately premised its sentencing

determination on community-based factors, viz., gun violence in

Puerto Rico.    Although Cruz concedes that this is a permissible

consideration at sentencing, he submits that the court erred by

relying on it excessively.        Thus, Cruz's argument amounts to a

disagreement with the district court's weighing of the different

sentencing factors.

           We discern no abuse of the sentencing court's broad

discretion.    Cf. United States v. Arroyo-Maldonado, 791 F.3d 193,

201 (1st Cir. 2015) (finding no error where the defendant sought

to substitute his judgment for that of the sentencing court).              We

have repeatedly recognized that deterrence is an important factor


     2 Although we have sometimes stated that a failure to object
on substantive reasonableness grounds engenders plain error review
on appeal, several of our recent cases have questioned the
application of this standard. See, e.g., United States v. Diaz-
Arroyo, 797 F.3d 125, 128 (1st Cir. 2015); United States v. Ruiz-
Huertas, 792 F.3d 223, 228 (1st Cir. 2015).


                                  - 8 -
in the sentencing calculus.       United States v. Diaz-Arroyo, 797

F.3d 125, 129 (1st Cir. 2015). Thus, as was done here, a sentencing

court may consider the pervasiveness of similar crimes in the

community when formulating its sentence.        See id.    Moreover, in

determining Cruz's sentence, the district court considered all

sentencing factors, adequately explained its sentence, and imposed

a reasonable sentence in the totality of the circumstances.            See

Arroyo-Maldonado, 791 F.3d at 201; see also Clogston, 662 F.3d at

592 ("There is no one reasonable sentence in any given case but,

rather,   a    universe   of   reasonable     sentencing   outcomes.").

Accordingly,   the   imposition   of   a   36-month   sentence   was   not

substantively unreasonable.



                           III. Conclusion

          For the reasons discussed above, the district court's

sentence is affirmed.




                                  - 9 -